Citation Nr: 1121255	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-40 445A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center American Lakes Division of the Puget Sound Health Care System


THE ISSUE

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at the St. Clare Hospital on March 27, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, and E.B.



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 administrative decision of the Department of Veterans' Affairs (VA) Puget Sound Health Care System, American Lake Division in Tacoma, Washington.  In that decision, the VA Medical Center denied entitlement to reimbursement for medical expenses incurred at St. Clare Hospital on March 27, 2010.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  The hearing transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior authorization from VA for the private medical treatment rendered on March 27, 2010 at St. Clare Hospital was not obtained.

2.  A prudent lay person would have reasonably expected that delay in seeking immediate medical attention on March 27, 2010, would have been hazardous to life or health.

3.  A VA or other federal facility/provider was not feasibly available to provide the necessary medical care.

4.  The Veteran is personally liable for the expenses of treatment incurred at St. Clare Hospital on March 27, 2010; he has no other insurance; the treatment was not for a work related injury' and at the time of treatment was enrolled in and had used the VA healthcare system within the last 24 months.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for services rendered at St. Clare Hospital on March 27, 2010 have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 17.1002 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

The Veteran is seeking reimbursement for emergency room treatment at St. Clare Hospital on March 27, 2010.

At the time of the treatment, the Veteran was in receipt of service connection for sleep apnea syndromes, with a 50 percent rating; limited flexion of the knee, with a 10 percent rating; synovitis, with a noncompensable rating; dermatophytosis, with a noncompensable rating; superficial scars, with a 10 percent rating; chronic adjustment disorder, with a 30 percent rating; and tinnitus, with a 10 percent rating.

The Veteran has testified, and offered statements to the effect, that on the night before his emergency room visit, while lying in bed, he started to experience a numb, tingling feeling in his left foot, as if his foot had fallen asleep.  He got out of bed and walked around on the foot, in an attempt to alleviate the feeling, but was unsuccessful.  He then went back to bed, thinking his foot would feel better in the morning.  However, when he awoke the next morning, he still had the same numb, tingling feeling in his left foot.  He then called the VA urgent problems hotline, and was advised to seek treatment at an emergency room as soon as possible because his symptoms seemed to be serious.  

The Veteran reports that he then drove himself to the American Lake Division VA Medical Center, but when he got there, realized that it was closed on weekends.  He called the VA urgent problems hotline again, and this time was advised to go to the nearest available emergency room.  Consequently, he drove to St. Clare Hospital, which was around the corner from his home.

The record confirms that the Veteran was treated at St. Clare Hospital on March 27, 2010.  Treatment records show that he reported that he was reading in bed the night before, when he developed a tingling feeling in the left foot.  Triage notes also indicate that he reported that his foot fell asleep the night before and was still asleep.  He denied any injury and was noted to have a stable gait, with no swelling or redness of the foot.  Additional records indicate that the Veteran complained of numbness in the left foot from the big toe to the third toe, up to his ankle, which had its onset the night before at midnight.  The Veteran was noted to be able to move all his toes and pedal pulses were present.  The Veteran was diagnosed with hypoglycemia, parasthesias and a skin sensation or disturbance, and advised to follow up with his primary care provider within one week.

At the April 2010 hearing E.B. testified that she had heard the call to VA urgent care and the advice to go to the nearest emergency room.

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility on March 27, 2010.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court of Appeals for Veterans Claims (Court) noted that emergency medical care received from a non-VA hospital requires authorization pursuant to 38 C.F.R. § 17.54.  In this case, there is no evidence that the Veteran obtained proper authorization for payment of the private medical expenses he incurred on March 27, 2010.  The Veteran has never asserted that such authorization was requested, and there is no evidence of record suggesting that any such authorization was given.  Similar to the Smith case, specific formalities which must be followed under 38 C.F.R. § 17.54 were not complied with, as a result of which proper authorization from VA was not obtained.

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  In this case, it is not contended that the Veteran obtained prior authorization for the private medical treatment on March 27, 2010 from a VA employee with appropriate authority, namely the VAMC director or a VA clinic director.  The request for payment was not received until June 9, 2010, more than two months after the receipt of treatment.  Accordingly, the Board must conclude that prior authorization for the private medical treatment received on March 27, 2010, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

A second avenue for potential relief for a Veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary "may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such Veterans have made payment."  Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse Veterans entitled to hospital care or medical services for the reasonable value of such services that are provided by a non- VA facility if: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating a service-connected disability, for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability, or for any illness, injury, or dental condition in the case of a Veteran who is a participant in a vocational rehabilitation program and is medically determined to have been in need of care or treatment to make possible such Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728(a)(1)-(3).

All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.

Payment or reimbursement for emergency services for non- service-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 (2007).  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and (i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 38 C.F.R. § 17.1002.

Service connection is not in effect for parasthesias of the left foot or hypoglycemia.  His disabilities are rated less than total and he was not enrolled in VA vocational rehabilitation program at the time of the March 27, 2010 treatment.  He; therefore, would not be eligible for reimbursement under 38 U.S.C.A. § 1728.  

The Veteran would be entitled to treatment for the disability if all other requirements under 38 U.S.C.A. § 1725 are satisfied.

The evidence shows that the treatment was provided in an emergency room, that the Veteran had been enrolled in a VA health care system, and received VA treatment, in the past two years; that he had no other insurance; and that he was personally liable for the cost of treatment.  There is no evidence that the treated disability was work related.

One dispute in this case has been over whether a prudent lay person would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  In answering this question both medical and lay evidence may be considered; however, because neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 require a medical finding of an emergency, medical evidence is not required.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

The medical evidence in this case consists of the emergency room notes.  These records show that the Veteran consistently reported symptoms of paresthesias in the left foot, which he had never experienced before, and which started without warning and continued at the same rate for several hours prior to seeking medical treatment.

The Veteran's reports of being advised by a representative from the VA urgent care line to go to the nearest emergency room as his symptoms seemed serious, seem credible.  He has not contradicted this statement elsewhere in the record, and there is no indication in the record that it is unlikely that he would have been given such advice.

The evidence is in at least equipoise on the question of whether a prudent lay person would have believed the Veteran's symptoms required emergency treatment.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that a prudent lay person would have believed that a delay in seeking treatment would have been hazardous to the Veteran's health.

The remaining question is whether a VA facility was feasibly available.  The Veteran reports that first attempted to seek treatment at the American Lake Division of the VA Puget Sound Health Care System, which is approximately 4 miles, and 12 minutes away from his home.  However, unbeknownst to him, the facility was closed on weekends.  The closest VA facility with twenty four hour emergency care services was the Seattle Division of the VA Puget Sound Health Care System, which was approximately 39 miles and 48 minutes from his home.  Therefore, he sought treatment at St. Clare Hospital, which was only 3 minutes and 1.47 miles from his home.   This was the closest emergency facility to him, and his efforts to seek treatment at that facility were consistent with the advice from the VA urgent care representative.

It does not seem feasible that a person with the symptoms of tingling and numbness of the foot, as the Veteran has reported, would be able to travel to the nearest open VA facility, which was approximately 39 miles and 48 minutes away when a closer emergency facility was just 3 minutes away, and he had been told by VA personnel to go to the nearest emergency room.  It would have been imprudent to disregard the advice and travel to the nearest available VA facility.

The criteria for reimbursement of unauthorized medical expenses for services rendered at St. Clare Hospital on March 27, 2010 have been met.  The claim is allowed.


ORDER

Entitlement to payment of unauthorized medical expenses for services rendered at St. Clare Hospital on March 27, 2010 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


